Name: Council Regulation (EEC) No 4131/88 of 19 December 1988 amending Regulation (EEC) No 3667/83 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  Europe
 Date Published: nan

 No L 362/330. 12. 88 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4131/88 of 19 December 1988 amending Regulation (EEC) No 3667/83 relating to the continuing of the import of New Zealand butter into the ' United Kingdom on special terms THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the 1972 Act of Accession, and in particular Article 5 (2) of Protocol 18 thereto, Having regard to the proposal from the Commission, The quantities which may be imported shall be as follows :  83 000 tonnes in 1984,  81 000 tonnes in 1985,  79 000 tonnes in 1986,  76 500 tonnes in 1987,  74 500 -tonnes in 1988,  18 625 tonnes for the period 1 January 1989 to 31 March 1989.' Whereas Council Regulation (EEC) No 3667/83 ('), as last amended by Regulation (EEC) No 2335/86 (2), gave the United Kingdom temporary authorization to import a quantity of New Zealand butter on special terms during the period from 1 January 1984 to 31 December 1988 ; Whereas the Council has not been able to agree in good time on new import arrangements for a longer term ; whereas, in order to prevent an interruption of the imports, a further temporary authorization should be granted for the period 1 January to 31 March 1989 , 2. Article 2 (3) is replaced by the following : '3. Before 1 April 1989 the Council, acting unanimously on a proposal from the Commission, shall take a decision on the maintenance of exceptional arrangements.' HAS ADOPTED THIS REGULATION : Article 2 Article 1 Regulation (EEC) No 3667/83 is hereby amended as follows : 1 . Article 2 ( 1 ) is replaced by the following : ' 1 . These arrangements shall apply during the period 1 January 1984 to 31 March 1989 . This Regulation shall enter into force on 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels,' 19 December 1988 . For the Council The President Y. POTTAKIS (') OJ No L 366, 28 . 12. 1983, p . 16. 0 OJ No L 203, 26 . 7. 1986, p. 7 .